RESOLUCIÓN
Se convoca a los jueces y a las juezas del Tribunal General de Justicia y del Tribunal de Apelaciones, y a las personas que son miembros de la Conferencia Judicial, a la Vigésima Cuarta Sesión Ordinaria de la Conferencia Judicial, que se celebrará los días 14 y 15 de febrero de 2008 en el Hotel Condado Plaza, en San Juan.
Los trabajos de la Conferencia Judicial se enmarcarán en la presentación de los proyectos de enmiendas a las re-glas procesales en materia civil y penal, y en derecho probatorio.
Los Jueces Administradores y las Juezas Administrado-ras, en consulta con los jueces y las juezas de sus respecti-vas regiones judiciales, tomarán las medidas necesarias para que el mayor número de estos funcionarios pueda asistir a la Conferencia Judicial sin afectar los calendarios de asuntos urgentes que tengan que atenderse durante esos días.
Además, se tomarán las medidas de rigor para que las labores de investigación y de determinación de causa probable se atiendan adecuadamente. El sistema de turnos correspondientes a este período será notificado con sufi-ciente antelación a las Fiscalías de Distrito y a las Coman-dancias de Zona de la Policía.
Se coordinará con la Directora Administrativa de los Tribunales, Hon. Sonia I. Vélez Colón, la implantación de las medidas que sean necesarias para cumplir con lo dis-puesto en el párrafo anterior.
Se instruye a la Directora del Secretariado de la Confe-rencia Judicial, Leda. Lilia M. Oquendo Solis, que realice *1006todas las gestiones y los trabajos de coordinación requeri-dos para esta Conferencia Judicial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo